DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to Claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, Nomoto does not disclose:
(a) the motor directly receives the electric energy generated by the first generator; and 
(b) the first generator is the only source of electric power to drive the motor.
Examiner respectfully disagrees with the applicant. As currently cited, Nomoto’s embodiment in FIG. 27B disclose:
(a) the motor [7/70] directly receives the electric energy generated by the first generator [5] (FIG. 27B); and 
(b) the first generator [5] is the only source of electric power to drive the motor [7/70 receives power only from 5] (FIG. 27B).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/28/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.	

Claims 1-2 & 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomoto (US 2013/0043679).
Regarding Claim 1, Nomoto disclose a wind driven electric generator, comprising: 
a fan element including a fan blade [30] and a transmission shaft [2], the fan blade [30] being served to receive a wind force for rotation [blades 30 “receives a wind force for rotation”], the transmission shaft [2] being in driven connection with the fan blade [30] to transfer the rotary motion of the fan blade [30] (FIG. 26, ¶ [0146]); 


a first generator [5] being in driven connection with the transmission shaft [2] such that the first generator [5] is driven by the transmission shaft [2] to generate electric energy [the drive electric power supply portion 16 inputs the three-phase AC power, generated by the first power generator 5] (FIG. 11, FIG. 27B, ¶ [0148-0150]): 
a motor [FIG 14 disclose a flywheel 7 comprising magnets 72 where the magnets are inside stator 73 with coils 74 from “motor” 70 – therefore, the combined elements 7 and 70 is a “motor”] directly and electrically connected to the first generator [FIG. 27B disclose a motor 7/70 “electrically connected” to the first generator 5 through an electric power supply portion 16] and being in driven connection with the transmission shaft [2] (FIG. 27B, ¶ [0148-0150]), 
wherein the motor [7/70] directly receives the electric energy generated by the first generator [power, generated by the first power generator 5, to a three-phase inverter 17 to be converted into the electric power for excitation (drive electric power) for the electric motor (three-phase AC motor) 7/70] (FIG. 27BA, ¶ [0148-0150]),
the first generator [5] is the only source of electric power to drive the motor [7/70]. and the motor [7/70] driven by the electric energy generated by the first generator [FIG. 27B disclose the generator 5 as “the only source of electric power to drive the motor” 7/70 through a drive electric power supply portion 16] rotate the transmission shaft [2], thereby maintaining the rotation of the transmission shaft [2] when a rotational speeding of the transmission shaft cannot be maintained by wind [a windmill which receives wind power to be rotated in a constant rotational direction around a predetermined rotation shaft line] (FIG. 27B, ¶ [0148-0150] & Claim 1); and 
a generating device including a second generator [9], a maximum power point tracker [13] and an energy storage element [19B], the second generator [9] being in driven connection with the transmission shaft [2] such that the second generator [9] is driven by the transmission shaft [2] to generate electric energy [further comprise the output portion (output unit) 10 which receives only input of the electric power generated by the second power generator 9 and outputs the electric power to the external device 19] (FIG. 27B, ¶ [0148-0150]), 
the first generator, the motor and the second generator being coaxially mounted on the transmission shaft [FIG. 27B disclose the first generator 5 the motor 7/70 and the second generator 9 “being coaxially mounted” on the transmission 2] (FIG. 27B), 
the maximum power point tracker [13] electrically connected between the second generator and the energy storage element [FIG. 27B disclose 13 “electrically connected between” 9 and 19B] (FIG. 27B), 
the electric energy generated by the second generator [9] being stored to the energy storage element [the electric power generated by the second power generator 9 is input to the rectifier 12 to be input to a step-up controller 13, and the DC power with a predetermined voltage may be supplied to a battery (storage unit) 19B to be stored therein] under the control of the maximum power point tracker [13] (FIG. 27B, ¶ [0148-0150]).



Regarding Claim 2, Nomoto disclose the wind driven electric generator of claim 1 [see rejected Claim 1], 
Nomoto discloses wherein the first generator [5] is a DC generator [in FIG. 27B, the first generator 5 power output is inverted to AC power by inverter 17 – therefore the first generator 5 is a “DC generator”] (FIG. 27B, ¶ [0148]).
Regarding Claim 4, Nomoto disclose the wind driven electric generator of claim 1 [see rejected Claim 1], 
wherein the fan blade is a curved- type, spiral-type or turbine-vent-type fan blade [FIG. 26 disclose the blades 30 “curved type”] (FIG. 26).
Regarding Claim 5, Nomoto disclose the wind driven electric generator of claim 1 [see rejected Claim 1], 
wherein the maximum power point tracker [13] reduces an amount of power generated by the second generator [9] when the energy storage [19B] clement is fully charged [the second power generator 9 is input to the rectifier 12 to be input to a step-up controller 13, and the DC power with a predetermined voltage may be supplied to a battery (storage unit) 19B to be stored therein] (FIG. 27B, ¶ [0150]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US 2013/0043679) according to Claim 1 and in further view of Kuznetsov (WO 2017/078653).
Regarding Claim 3, Nomoto disclose the wind driven electric generator of claim 1 [see rejected Claim 1], 
Nomoto in FIG. 27B does not disclose “wherein the motor 7/70 is a DC motor.”
Kuznetsov teaches a DC motor [2] (FIG. 1, Abstract).
Nomoto disclose in FIG. 27B a DC generator 5, powering an AC motor 7/70 after inverting the DC power by an inverter 17. One of ordinary skilled in the art would recognize that replacing Nomoto’s motor 7/70 with Kuznetsov’s DC motor, Nomoto’s DC generator 5 would directly power a DC motor without any inverting.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Kuznetsov’s DC motor instead of Nomoto’s AC motor 7/70. One would be motivated to do so to charge Nomoto’s battery 19B without any rectifying such as rectifier (12), reducing the number of electrical components. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/JOSEPH ORTEGA/
Primary Examiner, Art Unit 2832